 MERZ ENGINEERING COMPANY245Miklos Sperling,an Individual,d/b/a Merz Engineer-ingCompany,SpecialProductsDivisionandInternationalUnion,UnitedAutomobile,Aerospace,and Agricultural Implement Workersof America,UAW-AFL-CIO. Case 25-CA-2702November 15, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn July 21, 1967, Trial Examiner Arthur E.Reyman issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that he cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.The General Counsel filed a limited exceptionwith respect to an alleged omission from the TrialExaminer's Conclusions of Law, and a brief in sup-port of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of'the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. In the absence of exceptions bythe Respondent, the Board adopts the findings, con-clusions, and recommendations of the Trial Ex-aminer, with the limited modification noted herein.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, his agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order, as hereinmodified.1.Add the following as paragraph 1(b) of theOrder, the present paragraph 1(b) being relettered1(c):"(b)Threatening employees that he would closethe Shadeland Avenue plant if he heard a union at-tempting to organize it, or otherwise threateningemployees with reprisals to discourage their unionmembership or activities." -2.Add the following to paragraph 2(a) of theOrder:"Notify the above-named employees if presentlyserving in the Armed Forces of the United States oftheir right to full reinstatement upon application inaccordance with the Selective Service Act and theUniversalMilitary Training and Service Act, asamended, after discharge from the Armed Forces."3.Delete from paragraph 2(d) of the Trial Ex-aminer'sRecommended Order that part thereofwhich reads "to be furnished" and substitutetherefor "on forms provided ...."4.Add the following paragraph to the notice toall employees as the second paragraph therein:WE WILL NOT threaten to close the ShadelandAvenue plant if we hear that a union is attemptingto organize that plant, or otherwise threaten our em-ployees with reprisals to discourage their unionmembership or activities.IThe General Counsel's exception relates to the apparently inadver-tent failure of the Trial Examiner to make a conclusion of law and recom-mend a remedy with regard to his finding that Sperling threatened to closethe Shadeland Avenue plant if he heard of a union attempting to organizethe plantWe find, in agreement with the General Counsel, that Sperling'sthreat violated Section 8(a)(I) of the National Labor Relations Act, asamended, and have appropriately revised the Trial Examiner's Order andNotice to All EmployeesTRIAL EXAMINER'S DECISIONARTHUR E. REYMAN, Trial Examiner: On January 17,1967,InternationalUnion,UnitedAutomobile,Aerospace, and Agricultural ImplementWorkers ofAmerica, UAW-AFL-CIO, herein sometimes called theUnion, filed a charge against Miklos Sperling, an in-dividual,d/b/aMerz Engineering Company, SpecialProducts Division, herein sometimes called the Companyor the Respondent, the basis of the charge being that theRespondent "has engaged in and is engaging in unfairlabor practices" within the meaning of Section 8(a)(1) and(3) of the National Labor Relations Act, as amended, 29U.S.C. Sec. 151,et seq.,herein called the Act. Thereafter,on March 20, 1967, the General Counsel of the NationalLabor Relations Board, on behalf of the Board, by theRegional Director for Region 25, pursuant to Section10(b) of the Act, and the Board's Rules and RegulationsSeries 8, as amended, Section 105.15, issued a complaintand notice of hearing against the Respondent, allegingthat Respondent had engaged in and is engaging in unfairlabor practices affecting commerce within the meaning ofSections 8(a)(1) and (3) and 2(6) and (7) of the Act. TheRespondent filed timely answer to the complaint, effec-tively denying that it had engaged in or was engaging inthe unfair labor practices set forth in the complaint.Pursuant to notice, this case came on to be heard at In-dianapolis, Indiana, on May 10, 1967, and was closed onthe following day. At the hearing, the General Counseland the Respondent each was represented by counsel andthe Charging Party, the Union, was represented by an In-ternational representative. Each party was afforded fullopportunity to call and examine witnesses, to cross-ex-amine witnesses, to present evidence relevant to the is-sues of the case, to engage in oral argument, and to filebriefs.Briefs have been filed on behalf of the GeneralCounsel and the Respondent and have been carefullyconsidered.From my observation of the witness, and upon thewhole record in the case, I make the following:168 NLRB No. 37 246DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is now,and has been at all timesmaterial herein,a sole proprietorship engaged in themanufacture of machine tools, aircraft parts, and defensematerials.In the course and conduct of its operations itmaintains plants in Indianapolis,Indiana, including oneon ShadelandAvenue.The Respondent,during theperiod immediately preceding the issuance of the com-plaint whichperiod isrepresentative at all times materialherein,manufactured, sold, and shipped from its Indi-anapolis plants finished products valued in excess of$50,000 to points outside the State of Indiana; and duringthe same period of time Respondent, in the course andconduct of its business operations,manufactured and soldequipment and products valued in excess of $50,000 tothe UnitedStates Government for use in the NationalDefense.Respondent is now,and has been at all timesmaterial herein,an employer engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Union,United Automobile, Aerospace,andAgriculturalImplementWorkers of America,UAW-AFL-CIO, is, and hasbeen at all times materialherein,a labor organization within the meaning of Section2(5) of the Act.III.THEUNFAIR LABOR PRACTICESThe IssuesThe complaint alleges and the answer is intended todeny that since or about January 11, 1967,' and continu-ing to date,theRespondent has interfered with,restrained,and coerced and is interfering with, restrain-ing, and coercing its employees in the exercise of rightsguaranteed in Section7 of the Actby having threatenedtodischarge and otherwise discriminate against em-ployees for engaging in union and concerted activities; byejecting employees from the Shadeland Avenue plantbecause they engaged in union and concerted activities;by having discriminatorily promulgated and enforced arule prohibiting solicitation and distribution of literatureon behalf of the Union on Respondent'sShadelandAvenue property;by having discriminatorily refused toreinstate certain employees upon their unconditionaloffer to return to their former or substantially equivalentpositions of employment after such employees haveceased workconcertedlyand went on strike; and bydischarging,refusing to reinstate or reemploy,and con-tinuing to refuse to reinstate or reemploy, eightdischarged employees because they were engaged inunion activities or joined or assisted the Union or en-gaged in concerted activities for the purpose of collectivebargaining and mutual aid or protection.The primary questions to be answered here arewhether a walkout on January 11 was protected con-certedactivityunder Section7 and thesubsequentAll dates hereinafter mentioned are for the year 1967 unless otherwisespecifically noted2Newman testified that the product manufactured at the plant is adischarges of eight employees were discriminatory withinthe meaning of Section 8(a)(3) of the Act. By amendmentto the complaint allowed at the hearing,itmust be de-cided too,whether the Respondent by its ownerthreatened,on a day between November 9 and 19, 1966,to close the Shadeland Avenue plant and to replace em-ployees if they joined,supported,or assisted the Union.Plant OrganizationThe SpecialProductsDivision of theCompany,located at its Shadeland Avenue plant, began operationsin the late summer of 1966, and at the time of the filing ofthe charge herein employed some 80 persons at thatplant.Roger Newman is vice president in charge ofmanufacturing and maintains his office at 200 SouthHardyStreet, some 12-1/2 miles across town from theShadeland Avenue plant and about 21 miles around theexpressway.Joseph E.Stein is the plant manager of theShadeland Avenue plant. Newman and Stein assumedtheir respective duties on December19, 1966.Other su-pervisors at this plant included Ed Egnell, Foremen BobReed,John McKenna, and JohnnyWilford;and FrancisHerbie in chargeof qualitycontrol.On the basis of thetestimony of Stein,one RogerGayer,whose activitieswere mentioned during the course of this hearing, is nota supervisor.Operations at this plant include (I take itprincipally if not entirely)work performed under aGovernment defense contract,,a progress schedulecalling for the shipmentof about 3,000 units of productsmanufactured for use in connectionwith Viet Nam.2Up untilJanuary 11 none of the employees of Respond-ent employed at the ShadelandAvenueplantwasrepresented by a union, nor had any union made an effortto organize the plant employees.On that day,as allegedin the complaint,"certain employees...ceased workconcertedlyand went on strike ...."The Cessation of WorkOn January 11 discontent among employees growingout of their failure to have received wage increases orshift differential pay resulted in a morning discussionbetween certain employees,who decided that after lunchthey would leave their work in protest against workingconditions and the failure of the Respondent to fulfill al-leged promises for night differential pay and pay raises.Testimony of certain employees to the effect that theywere promised raises after 30 days' employment and adifferential in pay if they worked at night,and that theynever received such increases in pay, stand unrefutedupon the record.The Respondent apparently stands onthe fact that increases promised employees at the time oftheir hire were not binding upon the Respondent as suchbecause made by predecessors of Newman and Stein whohad originally hired these employees.PatriciaWarren testified that she first was employedaround the first of September 1966, and continued in heremployment until January 12. She said she was hired byone John Anderson who fixed her starting wage at a $1.65per hour,informed her that within 90 days she wouldreceive a 10-cent-an-hour increase,which she neverbomb dispenser used on thebottom ofairplane wings and that the Com-pany makes deliveries to severalArmy depotsincluding one at Doyline,Louisiana,and another at Milan,Tennessee MERZ ENGINEERING COMPANY247received during the course of her employment. Sheworked from 7 a.m. to 5:30 p.m., and also worked onSaturdays.Employee Mary Capps testified that she wasemployed on August 26, 1966, by John Anderson at a$1.65 per hour and at that time was informed by Ander-son that within 30 days she would receive an increase of10 cents an hour,"and the rest of it was on my ownmerits." She testified that she was about the third amongthe women hired at the plant,worked on the day shift,was under the supervision of Don Roberts,a foreman,and that a few days before January 11, she had been ad-vised by Roberts that he had recommended her, togetherwith Mrs. Warren,for an increase in wage and that "I wasentitled to more than just a dime."Patricia Ann FreiJe testified that she was employed onor about September 20, 1966,by John Anderson at anhourly rate of $1.65 with a promise of a 10-cent increasein 30 days. She, like Warren and Capps, worked a 7 a.m.to 5:30 p.m. stint,and worked on Saturday.Meda AmberHillman testified that she started work on aboutNovember 1, 1966, was hired by a person named Paul forwork on the night shift"and I signed a piece of paper thatsaid a $1.65 an hour,but he said that this is with the nightbonus, it was an agreement he said everyone wouldreceive it. And he also said that there would be a 15-centraise in 30 days." She testified that she worked on thenight shift for about 2 weeks at a $1 65 an hour,did notreceive the 10-cent differential,was laid off by ForemanEgnell,who at the time told her that she was to be laid offbecause the night shift had been discontinued.After a 3-day layoff she was hired back by Cain,then plantmanager, at$1.75 on daywork.Mrs. Avas Howard was employed on about October10, 1966, being hired by one Paul, or Cain, plantmanager,after referral by the Indiana State EmploymentOffice, at a $1.65 an hour plus 10 cents an hour nightpremium.She testified that she was at that time told thatshe would receive a 15-cent raise at the end of 30 days.She worked nightwork for approximately 4 weeks, whenshe was informed by Egnell that she was being laid off;she expressed her unhappiness at being laid off; took thematter up with Cain, who told her that he did not knowwhy she was being laid off,and instructed her to report at8 a.m. on the following day, to be paid at a rate of a $1.65an hour.She testified that she never had received the 10-cent differential for night work,although she had workedmore than 30 days;that she never had received the 15-cent hourly increase promised to her.Mrs. Sharon Ropp testified that she was employed onabout September 25, 1966, by Bill Hudson,a supervisorat the main plant of the Company on Hardy Street, at a$1.65 an hour, to work from 7 a.m. until 5:30 p.m. In re-gard to her conversation with Hudson concerning wagesshe said-Well, I forget what he said to me, they were juststarting the plant and they didn't have too many em-ployees. I started before a lot of these people got outthere. And he said that there would be raises but hedidn't say just when;he just said when the plant goton its feet is about what it amounted to. That's notword for word.At the time of her discharge on January 12, she hadreceived no increase in pay.There was a considerable amount of discontent amongthe employees other than their dissatisfaction with thefailure of the Company to increase their wages, whichthey said had been promised to them.Sharon Roppsummed up the major matters which the employees com-plained about.She said that when she first was employedthey had but one restroom for the ladies with one com-partment,and that although they later installed anotherone, the room always was flooded with water on the floorand the toilets were not maintained properly; that themachines in the plant which employees operated causedthem difficulty;that the plant was not properly heated:.and then they had, when I first went in there theykept the windows open all the time because theydidn't have any ventilation over the alodine tanksand they had to keep the fumes out of there, and thenthey didn't get the fan in at first.At first they put uplike a wooden shield to hold back the fumes, and lateron they eventually put in fans,and they put in therest of the alodine tanks and they put in fans. Thenfor a while you were gagging in cold,and the dustwould get down your throat.There were complaints about there being only one drink-ing fountain located in the office, and the opening of doorsto allow the ingress and egress of trucks,which allowedcold air to pour in where the girls were working during thewinter season.The record shows, by testimony otherthan that of this witness, that there was widespread com-plaint caused by physical discomfort and poor workingconditions.On January 11, employees Sandy Thomas, FrancesNewman,and Fayetta Adair initiated a movement amongthe employees,urging them to leave their work becauseof dissatisfaction with wages and other working condi-tions.Foreman Reed reported to the plant manager,Stein,that the employees desired a meeting with Stein todiscuss their grievances,whereupon Stein called VicePresidentNewman,at the Company's Hardy Streetplant,informed him of the situation and received New-man's authority to promise all employees who had beenin the plant for at least 90 days a 5-cent hourly increase inpay. The discussion among the employees occurred be-fore lunch on that day;and the employees,after lunch,decided to stage a walkout in protest of working condi-tions and the failure of the Company to grant promised in-creases.When Avas Howard was asked if she intended to jointhe walkout, she suggested that either Miklos Sperling,the owner,or Stein,be given a chance to talk to the em-ployees.When Foreman Reed was told by Howard thatthe Company could be expected to meet trouble if themeeting with Stein was not arranged, a meeting with Steinwas set up for 3:30 that afternoon. After Reed toldHoward that Stein would meet the employees at 3:30 thatafternoon,other employees expressed a suspicion thatStein intended to have them clock out from work at 3:30,that being the end of the 8-hour day. Consequently, mostof the employees called at Stein's office at 2:30 p.m. whenMrs.Howard, at the suggestion of other employees,presented their grievances to Stein,and suggested the for-mation of a bargaining committee to present the em-ployees' grievances to the Company.According to Stein,he was told that employee Annie Mason had said that allthe employees wanted to talk to him and that he told theleadman to tell the employees he would speak to them at3:30. However,that may be, some 70 or more employeescame to Stein'soffice at approximately 2:30 p.m., afterwhich Stein explained that while he could not speak forprior supervisors, he had the authority to announce a 5-cent increase in pay.In connection with the events of the morning of Janua- 248DECISIONS OFNATIONALLABOR RELATIONS BOARDry 11, Newman testified that at approximately 1 p.m. hehad been called by Stein who had informed him that theemployees at the plant wanted to have a meeting todiscuss raises, wanted to know what steps he intended totake and what information he could give Stein concerningraises, that he told Stein that he would call him back; andlater he did and informed Stein that the Company wouldgrant each employee a 5-cent-an-hour increase if they hadbeen working there for a period of 90 days or more, andthat he would schedule the proposed wages over a periodof weeks in January. After that, he said, Stein called himback a little after 2:30 p.m., said he had had a meetingwith the employees, that the general trend of the meetingwas that they were unhappy with what Stein had toldthem, that they were promised 10-cent to 25-cent-an-hourincreases and that Stein had informed him, Newman, thatif he did not come out to the plant within a half hour'stime the employees were going to walk out at 3:30. New-man said he told Stein he wanted a few minutes to thinkabout the situation and would call him back; subsequentlyhe did return Stein's call and told him "that at the presenttime the best we could do for the employees was givethem a nickel an hour raise, and if they decided to walkout at 3:30 to let them go, but to inform them that wewould open the doors for work tomorrow at 7 o'clock inthe morning." That evening, according to Newman, heand Stein met with their attorney, and upon his adviceconsidered the actions of the employees to be a walkoutor form of a strike, and he decided that no action could betaken at that time; then it was decided that "we would calla meeting in the morning of all the employees and discussthe management position on the matter to all the em-ployees." Newman said that on the following morning hearrived at the Shadeland Avenue plant about 6:40 a.m.,asked Stein to call the supervisors in the office, and thentold the supervisors present (Stein, Roberts, Reed,McKenna, Egnell, Wilford, and Herbie) to tell the em-ployees that there would be a meeting at 7:15 a.m. in thequality control room.On January 11, after the afternoon meeting with Stein,employees including Sandy Thomas, Frances Newman,and Fayetta Adair talked to other employees, mentionedtheir dissatisfaction with the result of the meeting, andurged the employees to clock out. At that time Mrs.Howard thought that the employees should first talk toNewman or Sperling before leaving, that she thoughtStein was a fair man and she did not believe the em-ployees were being fair to him since he had been plantmanager for a comparatively short time. When Steinlearned that employees were not working he walked outinto the plant, and observed four or five girls at the bur-ring table who were not at work. He testified that when heapproached the table, Carla Marcum told him that theemployees needed a 10-cent raise since 5 cents was notenough, and Mrs. Howard informed him that the em-ployees were going to walk out if they did not receive a10-cent raise. Stein replied that he did not have authorityto give the 10-cent increase but would talk to Newman;Mrs. Howard, he said, informed him that if Newman wasnot at the Shadeland Avenue plant in half an hour, theemployees would walk out. It was then that Stein againcalled Newman, who said that he could not possibly be atthe plant by 3:30 p.m. and that if the employees decidedto leave to let them go. Stein was told to notify the em-ployees that the plant would be open for work at 7 a.m.,January 12. After that, many of the employees left theplant approximately 3:30 p.m., 2 hours prior to theirscheduled quitting time, a number of them leaving at thattime because they would not have rides if they stayeduntil 5:30, while others left with the consent of their lead-men who had advised them that they might as well gohome since there were not enough employees to run theplant.According to Stein, when he told the employeesthat the plant would be open the next day at the usualtime, no employee indicated that he or she would notreturn for work on the following morning.The great majority of the employees clocked out about3:30 p.m. As they were leaving the plant, Mrs. Howardtold Foreman Egnell and Reed that the employees in-tended getting in touch with the Union and possibly theNational Labor Relations Board.The testimony of Stein does not differ in materialrespect from the employees called to testify on behalf ofthe General Counsel and the Union. He said that on themorning of January 11, he was informed by one of theleadmen at approximately 1:05 p.m. that two of his girlshad asked to get off early because all of the girls weregoing to walk out at 1:30, whereupon Stein asked him togo back and to try to find out what it was all about. Laterthe leadman, Reed, returned with Don Roberts, leadmanin the alodine tank department, reported back to him,whereupon Stein telephoned Newman, and told him whatwas taking place. He requested Newman to give him adefinite answer concerning wage policy and remindedNewman that "we had been waiting for it for approvalfrom Mr. Sperling for this wage policy that was workedup, and I asked him if he couldn't give me approval sothat I could talk to these girls at 1:30, and told him so faras I knew they were going to walk out at 1:30, so I neededto know pretty quick." Stein went on to relate that about1:20 p.m. one of the leadmen informed him that employeeAnna Mason had talked to him and said that she and thegirlswanted to see him; Stein said that he would talk tothe employees at 3:30 and asked the leadman to informthe other leadmen of the fact. Stein said that Newmancalled him back and told him that he, Stein, had theauthority to grant the 5-cent increase based upon theschedule given to Stein, and that as to those who had al-ready been with the Company for 90 days, they would begiven a 5-cent increase provided their foreman thoughtthey merited it. This was about 2:30 in the afternoon;Stein was in the heat treating department, and said, "Isuddenly looked up and noticed there wasn't anybody inthe processing department. And so I started walking upthrough the plant and noticed the employees streaminginto the front door. So I walked up, and pushed my waythrough, and asked everyone that was still on their way tocome on in, so that they all could be in the office ahd hearwhatever was going to be said." The employees crowdedin the lobby just outside Stein's office door. He said thatwhen he asked them what "this was all about, as thoughIdidn't know," Avas Howard said "they were in therebecause they had been promised raises by former plantmanagers, that they were getting tired of it, and that theynow wanted a definite answer from me." In reply Steintestified he said:Well, I said I was sorry they had jumped the gunbecause, Newman and I have been working eversince we arrived there on a wage policy, and that wehad hoped to make an announcement this week, butthey had beaten me to the punch. So I then told themabout the 5-cent increase. First I said that I couldn'tvouch for the statements that were made by formerplant managers, I didn't know whether former plant MERZENGINEERING COMPANY249managers had promised them anything, or to whom,or how much, or if they had promised them. So thenIrelated the wage schedule that we had formulated.And as I was reading it there was a murmur of dis-sent when I talked about a nickel. And then after Iwas completed Anna Mason said, "well, 10 centsisn't enough," that they had been promised more;Carla Marcum said that she has to pay a babysitter,she couldn't live on the wage; and I said, well, I wassorry and sympathetic, but at the moment this wasfelt the best the Company could do. And then I tooka little time to tell them about the high cost of startup,and the fact that we were getting to the contract on alower price, and that it was incumbent upon us toshow what we could do, and to lower our price ofproducing this equipment because we knew therewas going to be additional I.F.B.'s or invitations tobid on future contracts, and the same product, and ifwe could get our price down so that we were the suc-cessful bidder we could keep this operation going,and that our goal should be to make this a permanentdivision of the Merz Engineering Company. Alsothere were some complaints about the cold in theplant.And I took some time to talk about that, thatthe reason for the cold was not that we didn't haveenough heat in the plant, but that the door had to beopen for so long to take the material in and out, andthat we were at that time waiting for a proposal onproviding remote controls for opening and loweringthe doors so that the towmotor driver when he wason his way out, before he got to the door he couldpress a button, open the door, as soon as he got outthere would be another button out there so that hecould close the door, and I felt that with this deviceitwould eliminate the cold air blowing in, thatanything else we did was really, it wouldn't solve theproblem. Avas said that she had trouble with hertools. And I said, "we've only been here a short time,we've already made some changes, and we're cer-tainly going to keep after this, and we'll make all thechanges that are necessary to allow you people to doa good job."Steinwent on to testify that after the meeting andwithin the next half hour, after being informed that agroup of girls were not working but were talking in theprocessing department at the burring tables, he went outimmediately, observed only four or five girls who werenot working but were talking, whereupon he asked "well,what's the trouble now - what's the problem." Marcumthen said they would have to have 10 cents, that 5 centswas not enough, to which he replied that he had told themwhat the Company could give at the time, that Howardsaid "well, we're going to have to have 10 cents or every-one is going to walk out" and when he replied that hewould have to talk to Newman, Howard replied that hehad better talk to Newman and had better get him overthere in half an hour. Stein pointed out that a half hour didnot give him much time but he would convey the messagetoNewman and that when he left the girls Howard in-formed him in a loud voice to tell Newman that he hadjust half an hour to get over to the plant or "we're allwalking out." He said he did call Newman, that Newmanreturned his call and told him that he, Newman, could notget to the plant in a half hour, and instructed Stein to in-form the employees that the Company could not grant alarger increase, and to inform the employees "that wewould be open for work in the morning." At this point, ac-cording to Howard, Stein said that if she wanted to leavethat she could, that he could not stop her, that she couldpunch out the timecard to which she replied that if shepunched hers out she felt sure a lot more would do thesame thing; that Stein replied he could not stop them, butthe factory would be open for work the next morning.Howard said "and upon that, why, the other girls werestanding around and heard him, they all starting circulat-ing, and they all walked out, down to the very last personin the plant left." Stein agreed that he told Howard that hehoped she would not walk out but if she did he could notstop her but that if she was going to stay she would haveto work or have to punch out. Stein returned to the frontoffice after this, and while he did not observe the em-ployees punching out he did notice people beginning towalk towards the timeclock area.Stein testified to a meeting he had with his leadmen thatafternoon after the employees left:Well, I thought originally they had all left for thesame reason, but after we had this discussion itbecame evident to me that there had been some mis-understanding between me and the group leaders andprobably between the group leaders and some oftheir people, because they said many of their peoplefor one thing had rides or riders and therefore theyhad to leave, they had no other way to go home, andother people came to their leadman and would say,"well what should we do? Most of the people aregoing home." So their foreman said, "well, therewon't be enough here to run the department, so goahead."On the afternoon of January 11, after leaving the plant,Mrs. Howard first communicated with a representativeof the National Labor Relations Board and later withLewis Strickland, an International representative of theUnion. Howard and Sharon Ropp met that evening withStrickland at the home of Mrs. Howard, when Stricklandfurnished them with blank union authorization cards andagreed to meet with them at the plant on the followingmorning to assist them in their effort to organize the em-ployees of the plant.The Events of January 12 and SubsequentDischarge of EmployeesOn the morning of January 12 Avas Howard drove tothe parking lot at the plant where she met InternationalRepresentative Strickland about 6.10 a.m. Sharon Ropparrived about the same time as Howard, who had pickedup another girl to bring to work. Howard, Ropp, andMeda Hillman then passed out union authorization cardsand solicited signatures in the parking lot. Strickland leftabout 6:40 a.m. to return to and open the union hall. Thegirls continued passing out cards for perhaps 15 or 20minutes, according to Howard, and while the girls werestanding in the parking lot talking she observed ForemanEgnell come to the door, saw some of the employees startto go in, and was told by one of the girls that there wasgoing to be a meeting "and so we all went in then at 7o'clock." As Howard entered the plant, she held someunion cards in her hand. She encountered Roger Gayer,he asked her if "we" had clocked in and she answered"no," whereupon he told them they had better stand bythe timeclock. Included in the group were Meda Hillman,Sharon Ropp, Mary Capps, Patty Warren, and PattyFreije, none of whom had clocked in. They saw SandyThomas clock in; Thomas previously had signed a union 250DECISIONSOF NATIONALLABOR RELATIONS BOARDcard in the parking lot and after she had clocked in "shestood there smiling and tore her union card up." She issaid to be the fiancee of Bob Reed.3Howard told Thomasshe did not know why she bothered to sign the card andwhile the group of girls was standing there, she said, Steinand Newman appeared and told them if they were notgoing to work they would have to leave the premises;Howard said "we wanted to hear the meeting"and New-man replied"you are just a trouble maker;leave thepremises." Howard further testified that she agreed andas she started to leave, walking toward the door, Steintook her by one arm and Newman by the other and"shoved me out the door."She, together with Capps,Ropp,Warren,Freije, and Hillman left the plant and wentto the union hall.AvasHoward and Sharon Ropp signed unionauthorization cards and gave them to Strickland atHoward'shome on January 11. Patricia Freije, MaryCapps, PatriciaWarren,andMeda Hillman signedauthorization cards on January 12 in the parking lot at theplant. Each employee authorized"UAW torepresent mein collective bargaining,"the obverse of the card carryingthe statement,"this card will be used to secure recogni-tion and collective bargaining for the purpose of negotiat-ing wages,hours, and working conditions.YOU HAVE THERIGHT UNDER FEDERAL LAW TO ORGANIZE AND JOIN AUNION BY JOINING THE UAW-AFL-CIO YOU HAVE THESUPPORT OF ONE OF THE WORLD'S LARGEST UNIONS."As above noted,Sandy Thomas also signed a card on themorning of January 11, but tore it up in the presence ofother employees.Sharon Ropp testified that she arrived at the plantabout 6:30 a.m., that people start coming to work justshortly after,and she assisted in passing out cards for per-haps 15 or 20 minutes. She said that they had passed outalmost all of the cards they were able to when Egnellcame out, saw a group of girls standing in the parking lot,and said"anybody who is going to work today get in thereand clock in.If you don't get in there and clock in and goto work,and stop milling around in the parking lot, youwill be fired."He told them that he wanted them in theplant,not on the parking lot. Ropp testified,in connectionwith the occurrence at the timeclock, that:Well, we stood there by the timeclock,itwas kindof crowded there, they had boxes piled up all aroundthere, and there were several people there, and a lotof us stood there, and a lot did clock in,I seen severalclock in, and we were all milling around wonder-ing-we heard in the parking lot there was going tobe a meeting,and we were wondering about themeeting, we were just more or less milling aroundwondering what it was all going to be about. Therewas a few that went to where they were supposed tobe. The work areas.We were standing there, and one of the guys in heattreat,Lyn [Howard]come in, one of the guys in heattreat asked Lyn for one of those cards, I don't re-member if this was before Mr. Newman and Mr.Stein came out or after, but I think she was handinghim a card when Mr. Stein or-whichever one seen9Thomas had been one who was most active on the morning of JanuaryI I in her urging the employees to take concerted action concerning theirwages and working conditions4Avas Howard denied specifically that she solicited or obtained theher ... because they started escorting her out thedoor on either side of her, Mr. Newman was on theone side, Mr. Stein was on the other side.They were at a fast trot around the plant, theyweren'trunning or anything but they were coming,they did come back there to the time clock prettyfast, and he waved his arm.Mr. Stein waved his armand said,"get out; get out," and I don't remember ifhe said anything else,if he did I don't remember, itwas kind of confused with all the people there, but Iknow he said,"get out," I remember that real well.At the time Howard and the other employees,at leastsome 15 to 20 in number,were standing around thetimeclock,Mrs. Howard had authorization cards in herhand.It appears that some employee notified Stein andNewman as she was out at the timeclock distributingunion literature during working hours, and it was thenthat they went to the timeclock area where, they said,Howard was observed passing out a card to an employee.According to Stein,he told her that she would have toleave since she was not permitted to distribute unionliterature during working hours;thatMrs. Howard ar-gued that she had a right to do this and began walkingtoward the main part of the plant;that he told her that shewould have to leave by the back door and began to escorther out of the plant.AfterStein released her,Stein saidthat she passed out still another union card to an em-ployee who had come over from another area of the plant,whereas Howard said that on the way out one of the menin the alodine department asked for a card and she handedit to him.It was then that both Stein and Newman physi-cally escorted Mrs. Howard immediately out of the backdoor of the plant.Outside the plant,there was somediscussion between Stein and Howard and she again as-serted,according to Stein,that she was within her rightsand Stein replied that she could not distribute cards orunion literature during working hours on the Respond-ent's premises, and told her she could go out on thepublic street if she desired.Seven of the employees whowere standing near the timeclock area when all of theabove occurred left the plant with Mrs. Howard. Theseemployees included Sharon Ropp,Meda Hillman,Patricia Warren, Patricia Freije, Mary Capps,Carla Mar-cum, and Carolyn Farr.4Itappears that after the eight employees had left theplant four of them got into one automobile and three intoanother, while Mrs Marcum remained outside the secondcar talking to its occupants.JamesM.Arbuckle,at that time quality controlmanager and presently assistant program manager anddirector of quality control for Metz,testified that he ar-rived at the plant on January 12 at approximately 6:55a.m., entered the plant by the front door,observed no em-ployee activity outside the plant, opened his office andthen went out into the shop.He said that he noticed someof the employees were busy and some of them were notand that a few people were in the back end of the shop.He started toward the back end and met Newman comingthrough the receiving-inspection area, walked with him tothe backdoor and noticed an automobile there with fourwomen and a man in it and that he observed.signature of any cards while she was in the plant and that she gave a cardto the employee who asked her for one,that while in the plant, the em-ployees gathered there did not discuss the Union but were talking aboutthe meeting that was supposed to be held that morning MERZ ENGINEERINGCOMPANY251Carla was standing, as I recall, standing to the side ofthe car, and she was standing on one leg with theother leg resting on the edge of the car. And Mr.Newman spoke to her, and then asked - she kind ofbent over actually, and asked the entire group, ofcourse excluding the man, if they would reconsiderand come into the shop and listen to the meeting.*Mrs. Ropp in particular said that, no, because theywould be fired, and at this Mr. Newman said, "no, Iassure you you will not be fired."*****Mr. Newman turned around after he told the girls hewould assure that they would not be fired, andstarted back into the building. And just right afterthat Carla said, "well,- come on Carolyn, let's go tothe meeting," and Carla did there take her foot offthe car and started in, and Carolyn followed her.Arbuckle recalled hearing Mrs. Howard ask Newman ifthey couldassumethat they were being fired because oftheir union activities or because they did not attend themeeting andbecause of union nature or something of thatnature and that' Newman responded no, that they werenot. He related:And he said specifically the girls that had come to themeeting, or had come to Shadeland Plant to go towork and did not go to work, and left without permis-sion,and without telling anyone that they were leav-ing, they were being terminated for that cause. How-ever, in Avas' particular case, she was being firedbecause she was passing out union cards on companyproperty on company time, and would not discon-tinue doing that when she was asked to do so.On the way out of the parking lot, on their way to theunion hall, the car driven by Howard encountered em-ployees Hess and Garten, who agreed to meet at theunion hallwith the other employees. The eight employeeswho were at the union hall conferred with Strickland,tellinghim they would be fired if they went back to theplant, and he telling them that they would not be fired, in-structing them to go back, punch in their cards, and at-tempt to organize the employees outside of companytime. After waiting atthe unionhall for something over anhour, these employees returned to the plant, found theirtimecards removed from the rack, and they then (with theexception of Capps) met with Newman, Stein, and Ar-buckle in Stein's office, where they were told that theywere terminatedAt the meeting called by Newman with the employeesabout 7:15 a.m. on January 12, he explained the positionof the Company and his various problems connected withthe operation of the Shadeland Plant encountered duringthe few months it had been in operation. He testified thatnothing whatsoever was mentioned about the Union at5Mary Capps did not enter the plant after returning from the union hallbecause she became ill and remained outside6Robert L McLaughlin,an attorney of record in this case,testifiedwith respect to an attempt by him to interview Avas Howard at her homeon May 3, at approximately 7 30 p.m He said that he had informed MrsHoward that he was an attorney for Mertz Engineering Company, that hewas investigating an unfair labor practice case,and would like to ask hera few questions,that he told her she did not have to talk to him if shedidn't want to, that Mrs Howard told him that she was having companythatmeeting, and it was not until after that that he,together with others, arrived at a decision with respect tothe employees who had left the plant. After the meeting,he said, he decided to discharge the eight employees whohad left the plant. This decision was made, he said,because of the important Government contract involvedand because the Company felt it could not afford to haveemployees leave the plant when they felt like it withoutgiving any explanation as to why they were leaving orwhether or not they would return.During the course of his discussion with the em-ployees,Newman mentioned the war effort and ex-pressed his belief that when the employees left the plantthat morning it was a form of sabotage. The employees,at thismeeting,maintained they had left because theywere told to leave. Their claim was denied by Stein andNewman, who said that the only person who was told toleavewas Mrs. Howard. According to Newman andStein, one of the girls, speaking for the others, said thatthe employees had been told that they would bedischarged if they punched their cardsin late;that New-man said this was not the fact, as shown, because two ofthe girls had returned to the plant when he had talked tothem on the parking lot, and that the greater number ofthe employees had remained and punched in and werethen engaged at work in the plant. At this samemeeting,as above related, Newman placed the position of theCompany on his expressed belief that when the em-ployees left theplantwithout permission they had en-gaged in a form of sabotage; that Howard was beingdischarged because she was passingout unionliteratureon company premises during working hours in violationof a company rule and that she had objected to stoppingthe practice when told to do so. The other employeeswere informed that they were discharged because theyleft the plant withoutpermission,had given no reason forleaving, and did not say where they were going or if andwhen they would return.5Avas Howard, Meda Hillman, Sharon Ropp, PatriciaWarren, Mary Capps, and Patricia Freije all testified atthe hearing, and I accept them as most credible witnessesin connection with the facts above related.',Iconsider the following testimony of Howard, substan-tially undisputed, to be of significance.7Q. [By Mr. Zasas] Once again, tell me what wassaid at thismeeting.A.Well, Mr. Newman said that in his opinion thatwhen we had walked out that we had committed anact of sabotage. And I don't believe it is sabotage. Ithink Mr. Newman needs to look up the meaning ofthe word sabotage.Q. That's what you told him at the time:A.Yes, I did say it.Q.All right.What else did he say9A.And he said, well, it was a regrettable situa-tion, andan unpleasanttask that he had to perform,that we hadn't told him that we were calling in aunion.And I told him that we had let it be known,right then to which he replied he just wanted to ask a few questions andwould take only a few minutes, that they walked into the house when MrsHoward told him that it was all a matter of record "down at the LaborBoard, I gave them a statement" and that after a few minutes MrsHoward's husband told her she did not have to talk to anyone from Merzand if "this man is not from the Labor Board he can get out " WhyMcLaughlin was called as a witness I do not understand'Cross-examination. 252DECISIONSOF NATIONALLABOR RELATIONS BOARDand I said we had asked for a bargaining committeewhich had been literally refused in a sense, and I saidwe had told the foreman that the union was going tobe out there, so if he hadn't been notified of it it washis foreman's fault, not ours.Q.Now, how did this discussion of the unionbegin, can you tell me that?A.Well, Mr. Newman said he thought we was un-fair in calling in the union, that we hadn't told himanything about it.Q.And then you explained that you felt you had.A.Yes, sir.Q.Now, how did the subject of-when he saidthat he felt you were being unfair because you hadn'ttold him you were calling in the union, but that thefirstmention of the word Union in that meeting?A.Well-Q.Or had you said something about the union,that you had been to the union hall, or something ofthat sort?A. I don't recall whether I had or not.Q.Do you believe that just sort of out of thin airhe said "it was unfair because you didn't tell me youwere calling in the union?"A.Well, we were arguing, I mean you don't re-member everything exactly that you say when you'rearguing, or how it comes about.Q.All right. You don't remember how that cameabout.A.No, I do not, sir.Q. But at some point he was in effect saying toyou that he had not been informed that you wereseeking the help of the union.Q.And he felt that it had been unfair that hehadn't been told that.A.Yes, sir.Q.All right. Then after that was anything furthersaid about the Union?A.Well, he kept coming over, kept going over thefact that it was regrettable situation, and an un-pleasant task that he had to perform, and all that, andhe had repeated it three or four times. And finally Iasked him, I said, "well, then, are we to assume thatyou are firing us for this and the union?" and he saidyes.Q.What is "This?"A.Well, for walking out.Q.All right. Anything else?A.No.Q.Do you remember any other mention of theUnion during this meeting other than the two state-ments'you have told me about?A.Well, he was talking to the others; we were alltalking about the union, about a bargaining commit-tee, and everything.Q. This referred to the thing of the previous day,wanting to get a bargaining committee, etc.A Yes.Taking this cross-examination in connection with thepurpose of Newman's morning speech which, he said,was to "talk to the employees to get them to understandthe Company's viewpoints on this before they decide totake any action," and his feeling that by having the meet-ing they could talk to the employees and reason withthem, in conjunction with all of the other facts developedconcerning the circumstances and occurrences of JanuaryII, leads me to believe that the Company, through its topmanagement, engaged in interference with the right ofemployees to concerted union activity. It is undenied thatEgnell told the employees in the parking lot on the morn-ing of January 12 that they would be fired if they did notclock in. On the previous evening, when the employeeswalked out of the plant, Stein told them that the plantwould be open at 7 a.m., with the implication that the em-ployees would be required to report back to work on thefollowingmorning.The walkout on the afternoon ofJanuary I 1 was only because of the concern of the em-ployees about broken promises concerning wages andshift differentials and their protest against poor workingconditions.At Newman's meeting with the employees on themorning of January 12, he called the roster of employeesby calling off their names on timecards given to each em-ployee as he or she came up to put his or her card in thetimecard rack. Among the persons who did not answertheir names was one Lloyd Backemeyer, and Newmanendorsed on his card "dismissed 1/ 12/67 for not reportingto work on time." Backemeyer had punched out early onWednesday, apparently did not work Thursday, January12.Later an excuse given by him was accepted and hisdischarge was rescinded. It should be noted that the eightemployees went to the union hall on January 12 weredischarged. Backemeyer, before his reinstatement, hadexplained to Newman that he had not been to the UAWhall on January 12.The testimony of Howard to the effect that she toldForeman Egnell and Reed on the evening of January 1 1that the employees intended to take the matter up withthe Labor Board or the Union is unrefuted. There is astrong, if not unrebuttable presumption, that Newmanknew where the employees were bound when they left theplant on the morning of January 12, he having testifiedthat the employees met employees Hess and Garten driv-ing in, that they stopped and talked to the two men, "andthen I was told the two fellows turned around and fol-lowed them back out." From this he said he assumed thatthey came to work that morning a little bit late, and thenwhen they found out where the female employees weregoing, they followed.The "No-Solicitation" RuleThe contention of the Respondent, supported mainlyby the testimony of Stein, is to the effect that AvasHoward violated a no-solicitation rule on the morning ofJanuary 12,when she was in the plant, near thetimeclock, holding union authorization cards in her hand.There is no showing made by the Respondent that therewas such a rule, either narrow or broad, in effect until itwas asserted by Stein during the course of the hearingthat Howard had been fired for violation of such rule. Itappears, too, that Stein was not sure that the reason forthe discharge of Howard was for violation of a ruleagainst solicitation. Even were such a rule ever in effect,itbecomes meaningless as a basis for the discharge ofHoward in the whole context of this case.The Threat to Closethe PlantIn support of the amendment allowed to the complaintat the hearing, counsel for the General Counsel calledMeda Hillman, who testified to the overhearing by her ofa conversation between Miklos Sperling and employeeMary Frances Goostrie during which conversation Goos- MERZ ENGINEERINGCOMPANYtrie asked Sperling about a 10-cent increase in pay; shesaid that Sperling asked her"what dime?" and that Goos-trie said then that"ifwe got a union here,we would getour dime raise and we could probably get more than adime." Further,according to Hillman,Sperling becameangry and told Goostrie that if he ever heard anythingabout a union coming into the plant he would close theplant down,fire employees,and probably hire new girlsto take their place.According to Hillman,Goostrie "wasjust kind of joking";that after Sperling had said that hewould close the plant,fire "you girls and I'll just get newgirls probably," walked away. On behalf of the Respond-ent, proof was offered to show that Sperling was absentfrom Indianapolis during the 3 days when Hillman andGoostrie were at work at the same time, these days beingNovember 9, 10, and 11,1966. Security reports offereddo not cover the entire time worked on all shifts on work-days, so that if Sperling visited the plant on any one of the3 days when both Hillman and Goostrie were at work onthe same shift,any visit to the plant during all parts of thewhole time would not have been recorded by the securityofficers. Ina Joanne Schube, employed as Sperling'ssecretary,testified that Sperling was out of the city duringthe times he was supposed to have been at the plant andat the time he was supposed to have made the allegedthreat.She identified certain airline statements which ontheir face show the purchase of tickets to points outsideof Indianapolis for the use of Sperling and his wife on thedates mentioned.The airline records in themselves are in-conclusive,since they show only the dates on whichcharges for tickets were made; they do not show the datesof actual use of the tickets. Goostrie did not appear as awitness. Sperling did not testify directly on the point. Theevidence,therefore,is inconclusive beyond resolving thequestion of credibility as between Hillman and Schube.After hearing and observing the witnesses,and giving dueweight to the conflicts involved in the testimony, I aminclined to credit Hillman and find that she did overheara conversation to the general effect as testified to by her.Concluding FindingsThe employees of the Respondent on January 11 and12, it is found,by engaging in the activities describedabove, engaged in concerted protected activity within themeaning of Section 7 of the Act; and the Respondent, bydischarging some of them by reason of such activities, en-gaged in unfair labor practices within the meaning of Sec-tion 8(a)(1) and(3) of the Act. The walkout involved heregrew out of a "labor dispute" within the meaning of Sec-tion 2(a); and assuming that the Respondent did have anestablished rule for bidding employees to leave their workwithout permission,itwas notjustifiable"cause"for theirdischarge The appearance of the employees at the plantafter their meeting with Strickland on the morning ofJanuary 12 constituted clear notice to the Respondent oftheir readiness to return to their jobs;and the statementsof Newman at the subsequent meeting was a plain rebuffto an unconditional offer to return to work.The activities and statements of Newman and Stein, inStein'soffice, and the speech of Newman at the timemade constitute interference and coercion within themeaning of Section 8(a)(1) of the Act.I so find.8253IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close, in-timate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices it will be recommended that itcease and desist therefrom and take affirmative actiondesigned to effectuate the policies of the Act.Having found that the Respondent had discriminatedin regard to the tenure of employment and by refusing toreinstate or reemploy the above-named employees it willbe recommended that the Respondent offer them im-mediate and full reinstatement to their former or substan-tiallyequivalent positions, without prejudice to theirseniority or other rights and privileges,and that each bemade whole for any loss of pay he or she may have suf-fered by reason of the discrimination,by payment to himor her of a sum of money equal to that to which he or shewould normally have earned as wages from the date of thediscrimination to the date of the Respondent's offer ofreinstatement,less his or her net earnings during suchperiod, with backpay computed on a quarterly basis in themanner established by the Board inF.W. WoolworthCompany,90 NLRB 289, 294,and with interest thereonas prescribed by the Board inIsis Plumbing&HeatingCo., 138NLRB 716.Upon the foregoing findings of fact, and upon the wholerecord in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is now, and has been at all timesmaterial herein,an employer engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.2.The Union is, and has been at all times materialherein,a labor organization within the meaning of Section2(5) of the Act.3.By discriminating in the tenure of employment andthe discharge of Patricia Freije, Meda Hillman, MaryCapps, PatriciaWarren,William J.Hess, Charles W.Garten, Avas A. Howard,and Sharon Ann Ropp, theRespondent has engaged in and is engaging in unfair laborpractices within the meaning of the Act and by such dis-crimination is thereby interfering with,restraining, andcoercing employees in the exercise of the rights guaran-teed in Section 7 of the Act, and has engaged in and is en-gaging in unfair labor practices within the meaning of Sec-tion 8(a)(1) and(3) of the Act.4.Since on or about January 12, 1967, the Respond-ent, by refusing to reinstate the above-named employeesupon their unconditional offer to return to their former orsubstantially equivalent positions of employment, and bycontinuing to fail and refuse to reinstate said employeesto their former or substantially equivalent positions of"N L R B v Washington Aluminum Co,370 U S 9,reversing 291F2d869[126 NLRB 1410] 254DECISIONSOF NATIONALLABOR RELATIONS BOARDemployment,or to reemploy said employees has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(1) and(3) of the Act.5.TheRespondent by promulgating and enforcing arule prohibiting solicitation and distribution of literatureon behalf of the Unionsince January12, 1967,has en-gaged in and is engaging in an unfair labor practice withinthe meaning of Section 8(a)(1) ofthe Act.6.TheRespondent,on January12, 1967,by threaten-ing to discharge and otherwise discriminate against em-ployees for engaging in protected concertedactivitywithin the meaning of Section7 of the Act hasengaged inand is engaging in unfair labor practices within the mean-ing of Section8(a)(1) of the Act.7.The unfairlabor practices mentioned herein are un-fair labor practices affecting commerce within the mean-ing of Section 2(6) and(7) of the Act.signed by the Respondent'srepresentative,shallbeposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 25, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.10IT FURTHER IS RECOMMENDED that unless the Re-spondent complies with this Recommended Order, anOrder be entered by the Board requiring the Respondentto comply with the provisions of the RecommendedOrder.RECOMMENDED ORDERUpon the basis of the above findings of fact, conclu-sions of law,and the entire record in the case, and pur-suant to Section 10(c) of the National Labor RelationsAct, as amended,I recommend that Miklos Sperling, anindividual,d/b/aMerz Engineering Company, SpecialProducts Division,itsofficers,agents, successors, andassigns, shall:1.Ceaseand desist from:(a)Discouraging concerted activities of its employeesby discriminatorily discharging any of its employees, orby discriminating in any other manner in regard to theirhire or tenure of employment or any term or condition ofemployment.(b) In any like or related manner interfering with,restraining,or coercing its employees in the exercise oftheir right to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities exceptto the extent that such right may be affected byan agree-ment requiring membership in a labor organization as acondition of employment, as authorized by Section8(a)(3) ofthe Act,as modifiedby the Labor-ManagementReporting and Disclosure'Act of 1959.2.Take the following affirmative action which, it isfound, will effectuate the policies of the Act:(a)Offer to Patricia Freije,Meda Hillman, MaryCapps, Patricia Warren, William J. Hess, Charles W.Garten, Avas A. Howard, and Sharon Ann Ropp im-mediate and full reinstatement to their former or substan-tiallyequivalent positions without prejudice to theirseniority or other rights and privileges, discharging ifnecessary any employees hired to replace them.(b)Make whole said employees in the manner setforth in the section of this Decision entitled "TheRemedy" for any loss of pay they may have suffered byreason of the Respondent's discrimination against them.(c)Preserve and, upon request,make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards,personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d)Post at its plant on Shadeland Avenue in Indi-anapolis, Indiana, copies of the attached notice marked"Appendix."9 Copies of said notice, to be furnished bytheRegional Director for Region 25, after being duly0 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "10 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 25, in writing,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the NationalLaborRelations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT discourage concerted activity bydiscriminatorily discharging any of our employees orin any other manner discriminating against them inregard to their hire and tenure of employment or anyother term or condition of employment.WE WILL NOT in any like or related manner inter-fere with,restrain, or coerce our employees in the ex-ercise of their right to engage in concerted activitiesfor the purpose of collective bargaining or other mu-tual aid or protection,and to refrain from any and allsuch activities except to the extent that such rightmay be affected by an agreement requiring member-ship in a labor organization as a conditionof employ-ment as authorized in Section8(a)(3) of the Act, asmodified by the Labor-Management Reporting andDisclosureAct of 1959.WE WILL offer Patricia Freije, Meda Hillman,Mary Capps, Patricia Warren, William J. Hess,CharlesW. Garten, Avas A. Howard, and SharonAnn Ropp, immediate and full reinstatement to theirformer or substantially equivalent positions withoutprejudice to any seniority or other rights andprivileges previously enjoyed,and make them wholefor any loss of pay suffered as a result of the dis- MERZ ENGINEERING COMPANY255crimination, discharging if necessary any personspresently serving in the Armed Forces of the Unitedhired to replace them.States of their right to full reinstatement upon applicationin accordance with the Selective Service Act and theMIKLOS SPERLING, AN IN-UniversalMilitaryTrainingand ServiceAct,asDIVIDUAL, D/B/A MERz EN-amended, after discharge from the Armed Forces.GINEERING COMPANY, SPE-This notice must remain posted for 60 consecutiveCIAL PRODUCTS DIVISIONdays from the date of posting and must not be altered,(Employer)defaced, or covered by any other material.If employees have any question concerning this noticeDatedByor compliance with its provisions, they may communicate(Representative)(Title)directlywith the Board's Regional Office, 614 ISTACenter, 150 West Market Street, Indianapolis,IndianaNote:We will notify the above-named employees if46204, Telephone 633-8921.